Exhibit 17.1 Date:September 4, 2007 Brian Bonar, Chairman & CEO Dalrada Financial Corp. 9449 Balboa Avenue, Suite 210 San Diego, CA 92123 Re: Resignation from Dalrada Board of Directors Effective September 4, 2007 Brian: Please accept this letter as resignation on behalf of Archway Insurance Group, LLC and its designated member effective today, Tuesday September 4, 2007, as a member of the Dalrada Financial Corporation Board of Directors. Please accept my wishes for continued success and my thanks to all for continued friendship. Sincerely, /s/ H. James. Agnew H. James Agnew Cc:Board of Directors Dalrada Financial Corporation
